Title: To George Washington from Gouverneur Morris, 21 October 1779
From: Morris, Gouverneur
To: Washington, George


        
          Dr General.
          Phila[delphi]a 21st Octr 1779.
        
        Two Days ago I was placed on a Committee to report the necessary Provision to be made for Officers not heretofore provided for. I recollect at present the general Officers & Erskine’s Corps (The Surgeons are already reported & the Report set down for this Day when as the Devil will have it I cannot attend) but as it would produce many Inconveniences to make this Provision which Congress intend to be general in any Respects partial I am sure you will pardon me the Liberty of requesting your thoughts as to the two Points 1st who farther shall be provided for & 2ly what Provision all things considered is properly consistent with the last Step take⟨n⟩ by Congress relative to the Line. most sincearly I am Dr Sir yours
        
          Gouvr Morris
        
        
          P.S. I recollect that it is long since I received a Letter from you recommending Union in Congress. I could not answer it then as I wished for I could truly say it existed or was like to exist. I would not go into a Detail of the Reasons it would have involved too much Egotism and of Consequence could not have been quite impartial. At length let me congratulate your virtuous Moderation (I do not compliment) that we are united as much as is safe for the Public.
        
       